❖ * * * * * *
From the evidence submitted by the petitioner, it appears that Michael J. Cummiskey was the husband of the petitioner; that he was employed by the respondent and met with an accident arising out of' and in the course of his employment on the 6th day of October, 1924; that the injury sustained by the petitioner was a bruised right testicle; that he remained at home a few days and was then taken to the hospital and the testicle removed. He returned from the hospital on or about November 26th, 1924, and the day following his return from the hospital his family physician found him to be suffering from pneumonia. Petitioner’s decedent then returned to the hospital on November 28th, 1924, and died in the hospital as a result of pneumonia on cr about November 30th, 1924.
The doctor for the petitioner testified he could not definitely say what caused the pneumonia.
The doctors for the respondent testified that the pneumonia had no connection with the accident.
*733Under the Workmen’s Compensation act the burden is cn the petitioner to prove her case.
Erom the facts submitted it is clearly evident the peiitioner failed to sustain the burden of proof as required by the act, and the ease should, therefore, be dismissed.
Charles E. Corbin,

Deputy Commissioner.